COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00224-CV


Wanda Young, Tommie Young,                 §    From the 431st District Court
Courtney Young, Ashley Young, and
Justin Young                               §    of Denton County

v.                                         §    (2011-70500-431)

                                           §    August 26, 2016
Pulte Homes of Texas, L.P., Horizon
Plumbing, Ltd., and Starn Air, Inc.        §    Opinion by Justice Dauphinot

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed. We reverse the trial court’s judgment dismissing Wanda

Young’s and Tommie Young’s claims and awarding attorney’s fees to Starn Air,

Inc. for the claims brought by Courtney Young, Ashley Young, and Justin Young

and we remand Wanda Young’s and Tommie Young’s claims to the trial court.

      It is further ordered that Appellees Pulte Homes of Texas, L.P., Horizon

Plumbing, Ltd., and Starn Air, Inc. shall jointly and severally pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot